            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAVAR GETER,
    Plaintiff,                               NO. 3:18-CV-1579

           v.                                (JUDGE CAPUTO)
DAUPHIN COUNTY PRISON
AUTHORITIES, et al.,
    Defendants.
                                  ORDER
   NOW, this 11th day of February, 2019, IT IS HEREBY ORDERED that:
   (1)    The Motion to Dismiss (Doc. 4) filed by Defendant Marshall is
          GRANTED as follows:
          (A)    Plaintiff’s Eighth Amendment excessive force claim against
                 Defendant Marshall is DISMISSED without prejudice.
          (B)    Plaintiff’s Eighth Amendment denial of adequate meals claim
                 against Defendant Marshall is DISMISSED without prejudice.
          (C)    All other claims against Defendant Marshall are DISMISSED with
                 prejudice.
   (2)    The Motion to Dismiss (Doc. 6) filed by Defendants Dauphin County
          Prison Authorities, Sergeant Hoose, CO Harter, CO Deitz, CO Siegal, CO
          Riggins, and Prison’s Superintendent is GRANTED as follows:
          (A)    Plaintiff’s Eighth Amendment excessive force claim against
                 Defendants Sergeant Hoose, CO Harter, CO Deitz, CO Siegal, and
                 CO Riggins is DISMISSED without prejudice.
          (B)    Plaintiff’s Eighth Amendment denial of adequate meals claim
                 against Defendants Sergeant Hoose, CO Harter, CO Deitz, CO
                 Siegal, and CO Riggins is DISMISSED without prejudice.
          (C)    All other claims against Defendants Sergeant Hoose, CO Harter,
            CO Deitz, CO Siegal, and CO Riggins are DISMISSED with
            prejudice.
      (D)   All claims against Dauphin County Prison Authorities and Prison’s
            Superintendent are DISMISSED with prejudice.
(3)   Plaintiff has twenty-eight (28) days to file an amended complaint to
      adequately state his Eighth Amendment excessive force and denial of
      adequate meals claims against Sergeant Hoose, CO Harter, CO Deitz, CO
      Siegal, CO Riggins, CO Marshall, and CO Ulledova. Failure to timely
      file an amended complaint within this time will result in the dismissal of
      these claims with prejudice.


                                          /s/ A. Richard Caputo
                                          A. Richard Caputo
                                          United States District Judge




                                   2
